DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 12/20/21 in response to the Office Action of 9/20/21 are acknowledged and have been entered.
	Claims 20-22 have been added by Applicant.
	Claims 1, 3, 5-18, and 20-22 are pending.
	Claims 5-9 and 18 remain withdrawn.
	Claims 1 and 10 have been amended by Applicant.
	Claims 1, 3, 10-17, and 20-22 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections Withdrawn
	The objection to the title of the specification is withdrawn.

	The objection to claims 1 and 10 is withdrawn.

Objection Maintained
	The specification remains objected to because of apparent typographical issues. It appears the word “vesicles” should be used in place of “vehicles” in the Abstract and in [0016] 

Response to Arguments
Claim Rejections - 35 USC § 101
Claims 1, 3 and 10-17 remain rejected and claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1, 3, 10-17, and 20-22 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” are the “using” quantified panel of phosphoproteins as biomarkers for diagnosing and monitoring breast cancer and the “identifying” the presence of proteins (mental processes; see claims 1 and 10, in particular). The “natural phenomenon” is: upregulation of phosphoproteins and upregulation of proteins is indicative of breast cancer (see claims 1 and 10, in particular). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses  (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). The prior art of Montermini et al (JBC, 2015, 290(40): 24534-24546) teaches obtaining plasma from a subject, selectively isolating extracellular vesicles from the plasma using sequential high-speed centrifugation comprising “a first series of centrifugation at at least 20,000 x g” (110,000 x g) and “a second series of centrifugation at at least 100,000 x g” (110,000 x g), and quantifying the phosphoprotein/glycoprotein EGFR in the extracellular vesicles (see paragraph spanning pages 24535-24539 and Figure 1, in particular). In particular regards to claims reciting sequential high-speed centrifugation, the prior art of Carayon et al (JBC, 2011, 286(39): 34426-34439) teaches selectively isolating extracellular vesicles from a liquid sample using sequential high-speed centrifugation comprising a first series of centrifugation comprising “at least two rounds of centrifugation at at least 20,000 x g” 
non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression. In regards to “diagnosing", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). 
In the Reply of 12/20/21, Applicant argues claim 18 is in condition for allowance because claim 18 is not rejected under 35 U.S.C. 101. Applicant further cites Illumina, Inc. v. Ariosa Diagnostics, Inc (Fed. Cir. 2020) and argues the instant claims not directed to judicial exceptions. Applicant further argues recited steps of the instant claims produce a “useful, concrete, and tangible result,” thereby rendering them statutory subject matter. Applicant further argues the claims are patent-eligible because the claims “based on differential high speed centrifugation” to isolated extracellular vesicles with high reproducibility are unconventional and satisfy the “significant more” bar. 
The amendments to the claims and the arguments found in the Reply of 12/20/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that 
In regards to the citation of Illumina, Inc. v. Ariosa Diagnostics, Inc (Fed. Cir. 2020) and argues the instant claims not directed to judicial exceptions, the examiner maintains the instant claims are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” are the “using” quantified panel of phosphoproteins as biomarkers for diagnosing and monitoring breast cancer and the “identifying” the presence of proteins (mental processes; see claims 1 and 10, in particular). The “natural phenomenon” is: upregulation of phosphoproteins and upregulation of proteins is indicative of breast cancer (see claims 1 and 10, in particular). In contrast to the instant claims drawn to judicial exceptions, the claims at issue in Illumina, Inc. v. Ariosa Diagnostics, Inc (Fed. Cir. 2020) were found not to be directed to judicial exceptions. Rather, the claims at issue in Illumina, Inc. v. Ariosa Diagnostics, Inc (Fed. Cir. 2020) were found to be non-diagnostic claims directed to non-conventional active method steps of separating types of cell-free fragments requiring removing DNA fragments greater than 500 base pairs or 300 based pairs. In contrast, active method steps of the diagnostic instant claims are conventional, routine, and well-understood for the reasons stated above.
	In regard to the arguments that the claims are patent-eligible because the claimed method produces a “useful, concrete, and tangible result”, this rejection is not based on claims lacking a “useful, concrete, and tangible result”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642